Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the main fuel line comprises an optional fuel filter, a pressure regulator, an optional pop-off pump gauge, and a flow meter”. The word optionally renders this limitation indefinite since it is unclear whether the claim requires the fuel filter or the pump gauge.
Claim 1 recites the limitation “wherein the first tap line comprises an optional first check valve…”. The word optional renders this limitation indefinite, since it is unclear whether the claim requires the first check valve.
Claim 14 recites the limitation “wherein the second tap line comprises an optional second check valve”. The word optional renders this limitation indefinite, since it is unclear whether the claim requires the second check valve.
Claim 21 recites the limitation “wherein the main fuel line comprises an optional fuel filter, a pressure regulator, an optional pop-off pump gauge, and a flow meter”. The word optionally renders this limitation indefinite since it is unclear whether the claim requires the fuel filter or the pump gauge.
Claim 21 recites the limitation “wherein the first tap line comprises an optional first check valve…”. The word optional renders this limitation indefinite, since it is unclear whether the claim requires the first check valve.
Claim 34 recites the limitation “wherein the second tap line comprises an optional second check valve”. The word optional renders this limitation indefinite, since it is unclear whether the claim requires the second check valve.
Claim 47 recites the limitation “wherein the first tap line comprises an optional first check valve…”. The word optional renders this limitation indefinite, since it is unclear whether the claim requires the first check valve.
Allowable Subject Matter
Claims 1-75 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of a remote transport truck having a first inlet, a first outlet, and a second outlet, and a fuel cap comprising a first fuel level sensor, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US Patent 9,346,662 discloses a fuel delivery system comprising a fuel source (tank 20), a pump (32), and a tap line (24) which connects to a cap having a level sensor (54 in Figure 2), but doesn’t disclose a remote transport truck.
US Patent 7,938,151 discloses a fuel distribution system comprising a pump, a fuel line, and a level sensor, but doesn’t disclose the level sensor being part of a cap apparatus.
US Patent 6,701,980 discloses a remote transport truck (121), having a fuel inlet and a fuel outlet, but doesn’t disclose a cap having a level sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753